0.
Uy

as

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) oe Page 1 of J ct

UNITED: STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA |

 

| United States of America ; JUDGMENT IN A CRIMINAL CASE

vo. OO ’ (For Offenses Committed On or After November 1, 1987}
Jose Alfredo Soto-Avila a Case Number: 3:19-mj-23157

 

 

    

  

 

 

 

 

 

 

 

Lupe C Rodriguez. BF g 4 —
Defendant's Attorny a en fees
. REGISTRATION NO. 87984298
. AUG-0 7 2¢%9
‘THE DEFENDANT: . <enntnn tne,
IX] pleaded guilty to count(s) 1 of Complaint . Soutiies NA gate nC TOGu UBT i
OOP OP :
C1 was found guilty to count(s) aeeU ey [
after a plea of not guilty. : i
Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s): :
- Title & Section ‘Nature of Offense . Count Number(s) - |
8: 1325 ILLEGAL ENTRY (Misdemeanor). st 1
|
4 The defendant has been found not guilty on count(s) . a t
0 Counit(s) oe ol dismissed on the motion of the United States. |
IMPRISONMENT.

The defendant is ; hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for.a term of:

 

| Raat | og days

wy Assessment: $10 WAIVED Fine: WAIVED

X Court recommends USMS, Ick. or DHS or other arresting agency return all property and all documents j in

~~ the defendant’s possession at the time of arrest upon their deportation or removal.

O Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United. States Attorney for this district within 30 days |
_of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments ,
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and.
‘United States Attorney of any material change in the defendant s economic circumstances.

Wednesday, August 7, 2019
Date of Imposition of Sentence

Received _ LE De aa Wo |

|
DUSM : a mine!) ROBERTN. BLOCK ae

 

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | oe oo - 7 . 3:19-mj-23157
